 


109 HR 4262 IH: Home Office Simplification Act of 2005
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4262 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To provide a standard deduction for business use of a home.  
 
 
1.Short titleThis Act may be cited as the Home Office Simplification Act of 2005.
2.Standard home office deduction
(a)In generalSubsection (c) of section 280A of the Internal Revenue Code of 1986 (relating to disallowance of certain expenses in connection with business use of home, rental of vacation homes, etc.) is amended by adding at the end the following new paragraph:

(7)Standard home office deductionIn the case of a use described in paragraph (1), (2), or (4), and in the case of a use described in paragraph (3) where the dwelling unit is used by the taxpayer during the taxable year as a residence, the deductions allowed under this chapter for the taxable year by reason of being attributed to such use shall not be less than $2,500..
(b)Standard home office deduction not subject to limitationParagraph (5) of section 280A(c) of such Code (relating to limitation on deductions) is amended by striking In the case of and inserting Except as provided in paragraph (7), in the case of.
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
